Fourth Court of Appeals
                                       San Antonio, Texas
                                            February 14, 2018

                                          No. 04-18-00077-CV

    IN RE Walker SCHMIDT and Awesome Services, LLC d/b/a South Texas Investments

                                    Original Mandamus Proceeding 1

                                                 ORDER
Sitting: Sandee Bryan Marion, Chief Justice
         Marialyn Barnard, Justice
         Patricia O. Alvarez, Justice

       On February 12, 2018, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and real parties in interest may file a
response to the petition for writ of mandamus in this court no later than March 1, 2018. Any
such response must conform to Texas Rule of Appellate Procedure 52.4.

        It is so ORDERED on February 14, 2018.


                                                            PER CURIAM

        ATTESTED TO: ______________________
                    Keith E. Hottle
                    Clerk of Court




1
 This proceeding arises out of Cause No. 14-03-0144-CVA, styled Schmidt Oilfield Services Venture and Berry
Contracting, LP d/b/a Bay, Ltd. v. Walker Schmidt, et al., pending in the 218th Judicial District Court, Bexar
County, Texas. The Honorable David Berchelmann signed the order at issue in this proceeding.